EXAMINER'S AMENDMENT/COMMENTS
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter Sawicki on July 26, 2022.

The application has been amended as follows: 

Please replace the phrase “a feed of air 308” on line 16 of page 11 of the instant Specification filed July 8, 2016, with the phrase “a feed of air 309”.
Please replace the phrase “a valve 309” in the amendment to the instant Specification filed July 18, 2022, with the phrase “a valve 308”.
Response to Arguments
Applicant’s arguments, filed July 18, 2022 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.
The Examiner withdraws the previous Drawings and Specification objections due to the amendments made.  The Examiner also withdraws the previous claim objections and 112 rejections due to the amendments made.
The Examiner accepts the amendments made to the Specification and Drawings.
The Examiner reiterates the previous response to Applicant’s arguments in the Action mailed June 10, 2022.   Previously, an Appeal Conference was held to discuss the Appeal Brief filed May 16, 2022. The conferees agreed that the arguments were persuasive, and the Examiner found remarks persuasive such as those presented by Applicant on pages 13-14 of the Brief as indicated by the page numbers at the bottom of each page. On pages 13-14, Applicant argued that previous secondary reference Basic, (US 2005/0183642), does not disclose claim feature D) from independent Claim 1, the “double-skinned enclosure with a hermetically-sealed void”. Upon further review, the Examiner found that it is not clear that the void disclosed in Basic is hermetically-sealed such that the working fluid remains within the void and does not interact with the domestic refuse. Applicant also argued on pages 12-14 that Basic is directed to “incineration”, not “pyrolysis” as required in the preamble. The Examiner noted that Basic does not disclose pyrolysis. For at least these reasons, the Examiner withdrew the previous prior art rejection.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: after reviewing the Appeal Brief submitted by Applicant in an Appeal Conference, the conferees found the remarks persuasive for the reasons explained in the Response to Arguments section above. Thus, the Examiner withdrew the previous prior art rejection, and conducted further searching and consideration of the claimed invention in the relevant fields of endeavor. After doing so, the Examiner determined that the claimed invention of independent Claim 1 is patentable over the closest prior art including previously cited prior art reference Clarke et al., (“Clarke”, US 2009/0071382), and newly found prior art reference Ogura, (US 2010/0092652), due to the claim limitations “a working fluid being disposed within the hermetically-sealed void between the exterior wall and the interior heat-conductive wall thereby to define a passive two- phase heat transfer system in which the working fluid is retained within the double-skinned enclosure and does not contact the domestic refuse within the receptacle’ in combination with the field of “a pyrolysis chamber” and various other claim limitations which are not disclosed in either reference. Thus, the Examiner indicates that Claims 1-10 & 33 would be allowable once the outstanding Specification, Drawings, claim objection, and 112(b) rejection issues above are addressed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891. The examiner can normally be reached M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M PEO/Primary Examiner, Art Unit 1779